Case: 12-30231      Document: 00512647561         Page: 1    Date Filed: 05/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 12-30231                                   FILED
                                  Summary Calendar                             May 30, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ABDEL RAHIM MUHAMMAD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CR-371-1


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM: *
       Abdel Rahim Muhammad was convicted following a jury trial of armed
bank robbery, using and carrying a firearm during and in relation to a crime
of violence, and conspiracy to commit money laundering. He was sentenced to
a total of 162 months in prison, five years of supervised release, and restitution
in the amount of $6,342.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-30231    Document: 00512647561     Page: 2   Date Filed: 05/30/2014


                                 No. 12-30231

      Muhammad argues that the trial evidence was insufficient to sustain his
conviction for conspiracy to commit money laundering. He contends that the
evidence did not establish that he committed the substantive offense of money
laundering by any of the methods noted in 18 U.S.C. § 1956(a), including, inter
alia, with the intent to promote the carrying on of the armed bank robbery. He
did not move for a judgment of acquittal in the district court and, therefore, we
review for plain error. See United States v. Delgado, 672 F.3d 320, 331-32 & n.9
(5th Cir. 2012) (en banc).
      Muhammad’s assertion that the evidence is insufficient to show that he
committed an offense under § 1956(a) is inapposite. He was not convicted of
violating § 1956(a); instead, he was convicted of conspiracy to commit money
laundering under § 1956(h). “It is settled law that conspiring to commit an
offense is wholly separate from the crime that is the object of the conspiracy”;
thus, “a conspiracy charge need not include the elements of the substantive
offense the defendant may have conspired to commit.”           United States v.
Threadgill, 172 F.3d 357, 367 (5th Cir. 1999). Therefore, the Government did
not have to prove the substantive offense of money laundering under § 1956(a)
to sustain Muhammad’s conviction for conspiracy to commit money laundering
in violation of § 1956(h). Muhammad has not otherwise identified deficiencies
in the Government’s case regarding his conviction under § 1956(h).
      AFFIRMED.




                                       2